In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Yachnin, J.), dated January 24, 1994, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff, who had been drinking, dived or jumped from a wood piling located on the defendant’s property into shallow water, rendering him a quadriplegic. The record indicates that this area was well known as a local diving destination and that the plaintiff was familiar with the water depth of the area.
We disagree with the Supreme Court’s denial of the defendant’s motion for summary judgment. The actions of the plaintiff, who was an experienced swimmer and diver and was familiar with the area, in diving headfirst into the shallow water was an unforeseeable superseding event absolving the defendant of liability (see, Boltax v Joy Day Camp, 67 NY2d 617; Valdez v City of New York, 148 AD2d 697). Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.